Title: From George Washington to Colonel Lewis Nicola, 19 October 1779
From: Washington, George
To: Nicola, Lewis


        
          Sir
          Head Quarters West Point 19th Octob: 1779.
        
        I have recd yours of the 11th Inst. My letter of the 8th pointed out the mode of procuring the Bounty for those Men of your Regt at Philada inlisted previous to the 23d January—The list of the Men of your Corps intitled to the above Bounty, who are at Boston, and which was found among Capt. Cambles papers, is regularly and

sufficiently authenticated by the Commy General of Musters, to obtain payment, which must be procured for them, in the usual mode of drawing the pay of your Corps. I therefore return you the List for that purpose. I am Sir &c.
      